OPINION
CRUMLISH, Jr., President Judge.
The Port Authority of Allegheny County (Port Authority) appeals an Allegheny County Common Pleas Court order directing it to bargain collectively with those employees designated as first-level supervisors through their authorized bargaining agent, Local 85, Amalgamated Transit Union.
In 1969, a Board of Arbitration determined that first-level Port Authority supervisors were entitled to collective bargaining rights under Section 13.2 of the act commonly *627known as the Second Class County Port Authority Act1 and from that time these supervisors were accorded those rights.2 On July 3, 1986, however, the General Assembly amended Section 13.2 of the Act, further delineating the bargaining status of first-level supervisors.
The issue here is whether, under the 1986 amendments to the Act, the supervisors retain their collective bargaining rights or are entitled only to “meet-and-discuss” rights consistent with Section 704 of the Public Employe Relations Act,3 43 P.S. § 1101.704.
Upon reviewing the legal arguments raised by the parties and the relevant statutory and decisional authority, we hold that the common pleas court correctly decided that first-level Port Authority supervisors continue to enjoy full collective bargaining rights. We affirm on the basis of the sound and able opinion of the Honorable James H. McLean, — Pa.D. & C.3d —, 137 Pittsburgh L.J. 92 (1989).
ORDER
The Allegheny County Common Pleas. Court order, Civil Division, No. G.D. 85-7513, dated January 25, 1989, is affirmed.

. Act of April 6, 1956, P.L. (1955) 1414, added by Section 13 of the Act of October 7, 1959, P.L. 1266, as amended, 55 P.S. § 563.2(Act).


. For background on the events leading to that arbitration award, see Port Authority of Allegheny County v. Amalgamated Transit Union, Local Division 85, 430 Pa. 514, 243 A.2d 433 (1968).


. Act of July 23, 1970, P.L. 563, as amended, 43 P.S. §§ '1101.101— 1101.2301.